Citation Nr: 0212696	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-12 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether a notice of disagreement (NOD) was filed in a timely 
manner.


REPRESENTATION

Veteran represented by:	Guam Veterans Affairs Office


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States from 
February 1969 to February 1972.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating by a Regional Office (RO) 
of the Department of Veterans Affairs (VA), which determined 
that the veteran did not file a timely NOD to initiate an 
appeal from a May 1972 rating decision that denied 
entitlement to service connection for residuals of measles; 
sinusitis with associated headaches; residuals of an eye 
infection; residuals of strep throat; and residuals of 
tonsillitis.

The Board recognizes that the veteran has submitted 
additional medical evidence, which the RO received in 
December 1999.  To the extent that the additional medical 
evidence represents a claim of new and material evidence to 
reopen claims of entitlement to service connection for 
residuals of measles; sinusitis with associated headaches; 
residuals of an eye infection; residuals of strep throat; and 
residuals of tonsillitis, it is referred to the RO for 
appropriate consideration.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the RO].  


FINDINGS OF FACT

1. A May 1972 rating decision denied claims of entitlement to 
service connection for residuals of measles, sinusitis 
with associated headaches, residuals of an eye infection, 
residuals of strep throat, and residuals of tonsillitis.  

2. The veteran and his representative were notified of the 
May 1972 rating decision and his appellate rights by 
letter dated June 14, 1972.  

3. A timely notice of disagreement was not received to 
initiate an appeal from the May 1972 rating decision.  


CONCLUSION OF LAW

An appeal was not initiated from the May 1972 rating 
decision, and that determination is final.  38 U.S.C.A. §7105 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1972 the veteran filed a claim seeking service 
connection for residuals of measles; sinusitis with 
associated headaches; residuals of an eye infection; 
residuals of strep throat; and residuals of tonsillitis.  The 
RO issued a rating decision in May 1972, which denied the 
veteran's claims of entitlement to service connection.  The 
veteran and his representative were notified by letter dated 
in June 1972.  

The RO received a copy of the veteran's marriage certificate 
in November 1972.  No mention was made of the RO's denial of 
his claims of entitlement to service connection.  The RO also 
received copies of the birth certificates of the veteran's 
children, which were received in September 1973 and March 
1975.  Again no mention was made of the RO's May 1972 rating 
decision.  

The record is silent for any additional correspondence from 
the veteran until August 1999 at which time the veteran filed 
a claim seeking service connection for various disorders.  In 
a letter dated in December 1999 the RO advised the veteran 
that a decision had been issued with regard to his claim of 
entitlement to service connection for sinusitis with 
associated headaches in May 1972 and that he had been 
notified of such by letter dated in June 1972.  The RO 
informed the veteran that in order to reopen his claim of 
entitlement to service connection he would have to submit new 
and material evidence.  

The RO received a letter from the veteran in January 2000 in 
which he indicated that neither he nor his representative 
ever received a copy of the RO's May 1972 rating decision.  
The veteran also expressed his disagreement with the May 1972 
rating decision to the extent it denied his claims of 
entitlement to service connection.  The RO construed the 
veteran's correspondence as a claim as to the timeliness of 
his NOD.  The RO determined that the veteran's January 2000 
NOD as to the RO's May 1972 rating decision that denied his 
claims of entitlement to service connection was untimely.  
The present appeal ensued.  

II.  Analysis

Initially, the Board notes that, during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

However, VCAA did not change the statutory provisions 
regarding what constitutes an appeal to the Board.  The 
veteran and his representative were advised, in letters dated 
June 1972 and March 2000, and the May 2000 SOC, that the NOD 
needed to have been received within one year of notification 
of the May 1972 decision, and that it had not been received 
until January 2000.  Therefore, the veteran and his 
representative were advised of the evidence necessary to 
substantiate his claim, i.e. evidence that the NOD was 
received within the one year time period allowed by law.  
Accordingly, the notification provisions of the Veterans 
Claims Assistance Act of 2000 were effectively complied with.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Moreover, there is no indication from the record that any 
assistance to the veteran is required.  He has not identified 
any additional evidence pertinent to his claim.  

Assuming that VCAA is applicable to a case such as this were 
statutory law appears to be controlling, the record shows 
substantial compliance with the new legislation and a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

By statute, a claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a NOD 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105.  Although 
the veteran was furnished notice of the May 1972 rating 
decision and notice of appellate rights and procedures, no 
communication was received within one year of notification of 
that decision to initiate an appeal.  The statutory 
requirements set forth in 38 U.S.C.A. § 7105 are quite clear 
in requiring a timely notice of disagreement to initiate an 
appeal to the Board.  In the present case, a timely notice of 
disagreement was not received. 

The Board acknowledges the veteran's contention that he never 
received the June 1972 notification of the  rating decision.  
However, principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  The veteran's address of record was 
correctly typed onto the June 1972 letter, and that letter 
was not returned by the Postal Service as undeliverable.  The 
veteran therefore must be presumed to have received it.  The 
law requires only that the VA mail a notice, and then 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  The statement 
that the veteran does not recall receiving the June 1972 
letter, standing alone, is not the type of clear evidence to 
the contrary which is sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet.App. 271 (1994).  
Despite the veteran's assertion that he had moved during that 
period, the record shows that the June 1972 letter was mailed 
to the same address which the veteran has listed on his claim 
just two months before, and there is nothing in the record 
showing that he informed VA prior to the June 1972 letter 
that he had moved to any other address.

In sum, the Board finds that the veteran was properly 
notified of the May 1972 rating decision and furnished notice 
of appellate rights and procedures.  However, a timely notice 
of disagreement was not received.  Without a timely notice of 
disagreement, the May 1972 rating decision became final.  38 
U.S.C.A. § 7105(c).


ORDER

A timely notice of disagreement was not received to initiate 
an appeal from the May 1972 rating decision, and that 
decision became final.  The appeal is denied.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

